Granger, C. J.
Both appellant and appellee present an abstract. That of appellee presents evidence in addition to that of appellant, and contains a statement that both abstracts do not contain all the evidence offered and introduced on the trial of the cause, and do not make a complete or sufficient abstract of the evidence. No denial of this statement is made, and under our holdings it is to be taken as true. Shattuck v. Insurance Co., 78 Iowa, 377, 43 N. W. Rep. 228; Knight v. Railway Co., 81 Iowa, 310, 46 N. W. Rep. 1112; Marsh v. Smith, 73 Iowa, 295, 34 N. W. Rep. 866. To meet the condition of the record, appellant has had certified to us a bill of exceptions, and asks to have it made a part of the record. Were we to grant the application, it would not cure the defect in the record. Had a transcript been brought to this court before, so as to be a part of the record, the situation would be the same as to the state of the evidence for our consideration. Unless appellee’s abstract is denied, we do not go to the transcript to settle disputed questions as to the evidence. Brooks v. Railway Co., 81 Iowa, 504, 47 N. W. Rep. 74, and cases cited. The assignments argued are such only as require the evidence for their consideration, and it does not appear that we have the evidence necessary for that purpose. The judgment is affirmed.